Title: To Thomas Jefferson from William Stephens Smith, 18 July 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London July 18th. 1786.

Agreable to your request I have been to Woodmason’s as I informed you in my last. He was to have sent the press to Mr. Garvey at Rouen, and in addition to the mode of obtaining payment suggested by you I have told him if it would be more convenient I would pay his Bill immediately after you had acknowledged the receipt of the press. This seemed to suit him best. The Letters which you requested Mr. Appleton to leave with me are  all forwarded to America, agreable to your wish which was expressed in a note accompanying them, and some are probably there by this time. I called at No. 20 Charles street and delivered the Letters seperately agreable to their address. The Gentleman has put off every Idea of his voyage untill the Spring. What will be the consequence I cannot pretend to say. I fear the worst. But I can see no end to be answered by advising him for he will ultimately follow his own opinions. The same thing which prevents him from going to America I suppose will keep him from visiting Paris, viz. want of confidence in the prudence of his family, during his absence. This is what no arguments will remove, it is rivited on his mind and sway’s his Conduct.
I find you can be furnish’d with a sett of harness such as you discribe neat and simple for 15 Guineas, one ornamented with studds from 18 Guineas to 20 pounds and so on to 40. If either of the extremes or any grade between them should suit you a line will accomplish what you wish. I have visited Mr. Dilly. His foreman promises to send the 50 Copies as you wish, after which the paragraph shall enter the paper. To publish first would frighten him, and he would not send the Books. I am much obliged for your observations on the appointment lately made in Holland, and for the intelligence you give relative to the King of Prussia. His conduct relative to his successor merits applause, and considering the distance at which he has always kept him, and the suspicions respecting him, which appear’d in a strict attention to his movements &c. it appears as one of those great lines of Character which has marked his reign—that at this period of his Life conscious of an approaching dissolution, he can calmly call into his council a person to whom in a short time he must according to the course of nature surrender his Empire and who hitherto he has kept at the most awfull distance. It is the first instance I have ever heard of, of a Tyrant at the close of Life, moving with seeming composure down the stream, and in his last stage making arrangements for the happiness (at least of what remains) of his people and by instructing personally his successor, endeavour to furnish him with the ability of preserving the peace and tranquility of his Kingdoms. It may and I do not doubt, it will operate as you expect, as it relates to internal tranquility, but how will it affect his Neighbours. The Candidate for the Crown is not respected, he is considered a weak Prince, involved in Debauchery and has never displayed the least mark of a great Character. Under these lines, may it not be expected, that some exertions will be made for the  recovery of fame and territory which the enterprizing Spirit of Frederick in the course of his reign has deprived them of. Will not the Emperor endeavour to elivate himself in his tomb? But I will cease to plague you with questions.
I have the pleasure to inform you that by advices from New York, I am informed they have had another election and Colonel’s Hamilton and Varrick are of the assembly. This look’s well, it indicates a change of measures in that state, which must prove benificial, for they are men of understanding, of liberal minds, have the honour of their Country in view, and are friends to federal measures. They hold the articles of a National Treaty paramount to the particular Laws of a State, and are disposed to press a complyance with national obligations as necessary to justice, and the establishment of a respectability of Character.
Your prayers and good wishes have added to my obligations, and as you are never tempted to pray but when a warm feeling for your friends comes athwart your heart, your prayer on this occasion comes with such an additional weight, that I know not how to answer them, but by connecting them with the circumstance which gave rise to them. I devoutly say, for what we have received may the Lord make us truly thankfull.Amen.
Mrs. Smith desires her respectfull Compliments and begs me to inclose a small list of articles which she would be obliged if you would permit Petit to purchase for her.
I enclose a small peice taken from a New York paper descriptive of an animal found on the Ohio; it is novel and will give a subject of speculation. It is singular that he should have remained so long unknown.
Colo. Humphreys’s arrival is also anounced in another, and as I have tormented Mr. Mazzia with a very long Letter on the Abbé Reynald and an account of the Battle of Long Island, I take the liberty of enclosing for him an account of that action taken from the British Annual register, which is pretty good.
With Compliments to the Marquis and his Lady and Madme. De Tasse and if I may, to the fair Grecian, I am Dr. Sir, your obliged Humble Servt.,

W. S. Smith

